DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/28/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.  
A voicemail was left for Adam Kiedrowski on Tuesday, February 2, 2021 in response to the request for an interview but no response was received by Friday, February 5, 2021. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 10-11, 13-16, 20-21, 24-25, 28-29 & 41 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shelton, IV (2014/0005662, previously cited).
Concerning claims 1 & 4, as illustrated in at least Figs. 116-133, Shelton, IV disclose a medical instrument (surgical tool 900; [0370]) comprising: 
i. an end effector (end effector 901; [0370]); and
ii. one or more areas of high surface energy on at least a portion of the end effector, wherein the one or more areas of high surface energy are configured to engage and draw away tissue, and wherein the end effector comprises a first body, and the one or more areas of high surface energy are disposed on a top surface of the first body (exterior top and bottom surfaces 928, 932 of first and second jaw members 902, 904 may include first and second tissue gripping portions having high surface energy portions 930, 934 comprised of silicone that engage and separate first and second tissue portions from one another; [0376-0377], [0379]).
Concerning claim 2¸Shelton, IV discloses the one or more areas of high surface energy (930, 934) comprise silicone ([0379]).
Concerning claim 5, Shelton, IV disclose the one or more areas of high surface energy (930, 934) substantially smooth and free of protuberances ([0378-0385]; Fig. 121). 
Concerning claim 6, Shelton, IV discloses the first and second bodies (902, 904) to include one or more side surfaces substantially free of the one or more areas of high surface energy (Fig. 121). 
claim 10, Shelton, IV discloses the one or more areas of high surface energy (930, 934) having a coefficient of friction of about 0.6 or greater ([0379]). 
Concerning claim 11, Shelton, IV disclose the one or more areas of high surface energy (930, 934) having a first portion with a first coefficient of friction and a second portion with a second coefficient of friction, and wherein the first coefficient of friction and the second coefficient of friction are not equal (static coefficient of friction can be different and be taken as either gripping portion 930 having one protrusion pattern and gripping portion 934 having a second protrusion 938 pattern since embodiments can be combined per Par. [0198], or, pattern of protrusions 938 and depressions 940 on same gripping portion as illustrated in Fig. 116-131; [0378-0385]). 
Concerning claim 13, Shelton, IV discloses the one or more areas of high surface energy (930, 934) being tacky to the touch ([0379]). 
Concerning claim 14, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to include one or more numbs (938) ([0381-0385]; Fig. 121-131). 
Concerning claim 15, Shelton, IV discloses the one or more areas of high surface energy (930, 934) include a pad having a width at a proximal end of the pad that is wider than a width at a distal end of the pad (Fig. 121). 

    PNG
    media_image1.png
    641
    796
    media_image1.png
    Greyscale

Concerning claim 16, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to comprise an insert ([0378]) that is over molded onto the end effector. 
Concerning claim 20, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to be adhered onto the end effector (901) ([0378]). 
Concerning claim 21, Shelton, IV discloses the one or more areas of high surface energy (930, 934) capable of withstanding at least one sterilization cycle due to the properties of the material ([0379]).  
Concerning claim 24, Shelton, IV disclose the first body, the second body, or both are pivotable between an open position and a closed position ([0371]; Fig. 116-120). 
Concerning claim 25¸Shelton, IV disclose the end effector (901) configured to interface with and dissect tissue during movement of the first and second bodies (902, 904) from a closed position to an open position in a plane of motion defined by the first and second bodies (902, 904) such that the one or more areas of high surface (930, 
Concerning claim 28, as illustrated in at least Figs. 116-133, Shelton, IV disclose a forceps (surgical instrument 900; [0370]) comprising: 
a jaw assembly (surgical end effector 901; [0370]) including:
i. a first body having a top surface (first jaw member 902; [0370]); and 
ii. a second body having a bottom surface (second jaw member 904; [0370]);
wherein the top surface of the first body, the bottom surface of the second body, or both include one or more areas of high surface energy comprising silicone (exterior top and bottom surfaces 928, 932 of first and second jaw members 902, 904 may include first and second tissue gripping portions having high surface energy portions 930, 934 comprised of silicone that engage and separate first and second tissue portions from one another; [0376-0377], [0379]). 
Claim 29 is rejected upon the same rationale as applied to claim 6. 
Concerning claim 41, Shelton, IV disclose the jaw assembly (901) removably connected to the forceps (900) ([0198], [0253]; Fig. 46-47). 

Claim Rejections - 35 USC § 102/103
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by, or in the alternative, as being unpatentable over Shelton, IV (2014/0005662, previously cited), as applied to claim 1, in further view of Goldsmith (2014/0171999, previously cited). 
Concerning claim 17, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to be integrally formed with the end effector (901) ([0378]) where “integral” can be defined as “of, relating to, or belonging as a part of the whole; consisting or composed of parts that together constitute a whole” (www.dictionary.com).   Goldsmith teaches that structural elements of surgical instruments can be integrally formed together in a single manufacturing process to reduce manufacturing costs ([0017]).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV and form the one or more areas of high surface energy and end effector integrally in order to provide the benefit of reducing manufacturing costs as taught by Goldsmith, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (2014/0005662, previously cited), as applied to claim 1, in further view of Nguyen et al. (2003/0014053, previously cited) and Goldsmith (2014/0171999, previously cited). 
Concerning claims 17-18, Shelton, IV discloses the one or more areas of high surface energy to be integrally formed with an insulator (845) located on and a part of the end effector (901) ([0198], [0378], [0432]), where “integral” can be defined as “of, relating to, or belonging as a part of the whole; consisting or composed of parts that together constitute a whole” (www.dictionary.com).  Further, Shelton, IV discloses the one or more areas of high surface energy to be made of an insulative material ([0379-0380]), but fail to disclose a material for the jaw itself.  Nguyen et al. disclose a medical instrument (10) comprising an end effector formed with an outer insulative housing (114) ([0046]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shelton, IV such that the jaw itself has an outer insulative housing in order to provide the benefit of reducing alternate or stray current paths during treatment and/or incidental burning of tissue as taught by Nguyen et al. ([0046]).  Shelton, IV in view of Nguyen et al. fail to disclose the outer insulative housing of the end effector to be integrally formed with the one or more insulative areas of high surface energy.   However, Goldsmith teaches that structural elements of surgical instruments can be integrally formed together in a single manufacturing process to reduce manufacturing costs ([0017]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV in view of Nguyen et al. and form the one or more areas of insulative high surface energy and an insulative housing located on the end effector as a single piece in order to provide the benefit of reducing Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments the coefficient of friction is not consistent with surface energy and doesn’t necessarily correlate, the Examiner respectfully notes that Par. [0379] of Shelton is referred to for teaching that silicone is a material that can be used for the first and second gripping portions 930 & 934.  In Par. [0038] of the present application, the originally filed disclosure states that “[t]he one or more areas of high surface energy can comprise one or more suitable materials such as silicone, rubber, silicone rubber, tungsten carbide, ceramic, ceramic powders, fabrics, nickel, and/or electrodeless nickel coatings”.    Since Applicant discloses silicone as a material for the region of high surface energy, the silicone region of Shelton are also regions of high surface energy.  
The Examiner further notes that there is no definition of “high” with respect to another material/quantity in the claim nor in the specification and thus “high” is taken at its broadest reasonable interpretation and can be comparable to any other material with a surface energy less than that of silicone. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794